DETAILED ACTION
	
	This Office Action is in response to Applicant’s Amendment dated 9/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claims 1 and 15, “a plurality of first dummy structures… completely surround the second well region” renders the claim indefinite. It is not clear how a plurality of first dummy structure can completely surround the second well region (see fig 2 comprising spaces between the first dummy structure 100).  Applicant is respectfully suggested to clarify a and use appropriate claimed language to define scope of claim.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims 1 and 15  drafted by the examiner and considered to distinguish patentably over the art of record in this application, are  presented to applicant for consideration: 
	Claim 1:  A semiconductor structure, comprising: 
		a substrate; 
		a first well region disposed in the substrate;
		a second well region disposed in the substrate first well region, wherein the first well 	region has a first conductive type, the second well region has a second conductive type, and the 	first conductive type and the second conductive type are complementary; and
		 a plurality of first dummy structures disposed in the first well region and arranged along 	a junction between the first well region and the second well region, wherein the first dummy 	structures being arranged to surround all sides of the second well region, wherein the first 	dummy structures respectively comprise a first conductive region and a first doped region, and
		 the first doped region has the first conductive type and is located between the first 	conductive region and the first well region.
	Claim 15:  A semiconductor structure, comprising:
		a substrate; 
		a first well region disposed in the substrate;
		a second well region disposed in the first well region, wherein the first well region has a 	first conductive type, the second well region has a second conductive type, and the first 	conductive type and the second conductive type are complementary; 
		a plurality of first dummy structures disposed in the first well region and arranged along 	a junction between the first well region and the second well region, wherein the first dummy 	structures being arranged to surround all sides of the second well region, wherein the first 	dummy structures respectively comprise a first dummy diffusion region and a first dummy 	portion on the first dummy diffusion region; and
		a plurality of third dummy structures disposed in the second well region and spaced 	from the first dummy structures by an isolation region, wherein the third dummy structures 	respectively comprise a third dummy diffusion region and a third dummy portion on the third 	dummy diffusion region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819